March 18, 1993        [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-2161

                    VALERIE A. BRAYALL AND
                     RICHARD M. BRAYALL,
                   Plaintiffs, Appellants,

                              v.

                   DART INDUSTRIES, ET AL.,
                    Defendants, Appellees.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Mark L. Wolf, U.S. District Judge]
                                                  

                                        

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.
                                     

                                        

   Richard M. Brayall and Valerie A. Brayall on brief pro se.
                                            
   Christopher  R. O'Hara, Nutter, McClennen & Fish, and Ray C.
                                                               
Stoner,    Eckert,  Seamans,  Cherin  &  Mellott,  on  brief  for
                                              
appellees.

                                        

                                        

          Per  Curiam.   This  is an  appeal from  a district
                     

court order refusing to reopen a judgment entered pursuant to

a  settlement agreement.    Appellants, Valerie  and  Richard

Brayall, filed their motion to reopen almost two years  after
                                                      

the settlement order of dismissal.  

                              I.
                               

          The Brayalls, former Tupperware distributors, filed

an action in May 1987 in Massachusetts superior court against

appellees, Dart Industries  and various individuals ("Dart").

The complaint contained charges  that Dart had violated RICO.

Essentially,   the   Brayalls   were   unhappy   with   their

distributorship,  claiming that  they were  misled as  to how

much money they would earn.  As a result of  the RICO claims,

Dart removed the action to the Massachusetts federal district

court.   The district court then remanded the state claims to

state court.

          On August  30, 1989, the attorney  for the Brayalls

sent a letter  to the  district court informing  it that  the

RICO  claim had  been settled.   The  letter stated  that the

parties  had  reached  an   agreement  "in  principle"  which

included the  dismissal of  the RICO claim  "with prejudice."

The letter went on to provide that the parties "shall soon be

filing  the required paperwork."   Accordingly,  the district

court  issued, on  August  31, 1989,  a  settlement order  of

dismissal.   The  order provided  for the  dismissal "without

                             -2-

prejudice to the  right of  any party upon  good cause  shown

within 60 days,  to reopen  the action if  settlement is  not

consummated."  Nothing happened until  May 20, 1991, when the

Brayalls, now appearing pro se, filed their motion to reopen.

          As support for this motion, they argued that (1) no

"settlement papers or signed  agreements" had been filed with

the  court;  (2)  a  "suggestion   of  bankruptcy,"  although

docketed  on February  20, 1990,  should have operated  as an

automatic stay of  the RICO  action; (3)  their attorney  had

resigned  before the 60-day  period had ended;  (4) they were

forced into bankruptcy due to the cost of the litigation; (5)

evidence  was withheld  concerning  the RICO  claim; and  (6)

there existed "overwhelming evidence" of mail and wire fraud.

          Dart opposed  this motion and moved  to enforce the

settlement.   Attached to  Dart's motion  was a letter  dated

August  28, 1989, sent  by the Brayalls'  attorney to counsel

for Dart.  This  letter set forth  the specific terms of  the

agreement; it not only  affirmed that the RICO action  was to

be dismissed  but also  detailed the financial  terms of  the

settlement  of  a  collection  action (also  pending  in  the

district court) initiated by Dart against the Brayalls.

          In further support of  its opposition to the motion

to  reopen,  Dart submitted  an  affidavit  of the  Brayalls'

attorney filed in state court in which he stated:

                             -3-

          Agreements  were reached  to  settle  the  two
     Federal Court  litigations in August of  1989.  The
     terms were set  out in letter form and  the Federal
     Court was notified.  However, the Brayalls withdrew
     their  approval  of   the  settlements  before  the
     confirmatory paperwork was  prepared and  executed.
     The  Brayalls also discharged me, after I indicated
     that I was not willing to renege on the agreements.

Also attached to Dart's  opposition was a letter sent  by the

Brayalls  to a superior court  judge.  In  it, they indicated

that they had  agreed to  the settlement so  that they  could

proceed to trial in the state case. 

          The  Brayalls  filed an  answer  to  the motion  to

enforce  the settlement in which they  argued, in addition to

the claims in their motion to reopen, that their attorney had

failed to notify  the district  court that the  terms of  the

settlement  had   not  been  fully  agreed   upon,  that  the

settlement agreement  was unfair, that they  had settled only

because they were facing bankruptcy, that Dart had refused to

engage  in discovery  and that  the Brayalls  had not  waived

their right to reopen the case.

                             II.
                               

          "The decision to grant or deny a motion  for relief

from a final judgment is committed to the sound discretion of

the  trial court."   United States v.  Boch Oldsmobile, Inc.,
                                                            

909 F.2d 657, 660 (1st Cir. 1990).  Thus, we will reverse the

district court's decision only  upon a demonstration of abuse

of  discretion.    Id.    Where  litigants  have  voluntarily
                     

determined  not to  pursue  their claims,  the party  seeking

                             -4-

relief bears an especially heavy burden  to show the presence

of  "extraordinary circumstances."   Id.   The considerations
                                       

relevant to  our inquiry on  appeal are whether  the Brayalls

can  show  a good  reason for  not  taking action  sooner and

whether Dart has  been prejudiced by the  delay.  See  id. at
                                                         

661.

          The  reasons   stated  by   the  Brayalls   do  not

adequately  explain the length  of time between  the order of

dismissal and the filing of the motion to reopen.  It appears

that within the 60-day  period they had in fact  decided that

they  did  not  wish to  settle.    In  his affidavit,  their

attorney  states that  they  withdrew their  approval of  the

settlement terms and, as a result, discharged him.   Further,

according  to  the  Brayalls  themselves,   their  attorney's

"resignation" occurred before the  expiration of the 60 days.

Thus, it appears that the Brayalls were in a position to file

a motion to reopen within the time  limit set by the district

court or at  least very  shortly thereafter.   Yet two  years

elapsed before they did so.

          Even if we disregarded the remarkable length of the

delay, it is impossible to discern from the Brayalls' filings

any substantial  basis to  justify undoing a  final judgment.

References to  exhaustion,  duress and  coercion abound,  but

there is no coherent account of facts to support such claims.

It  may well  be that  the expense  and burden  of litigation

                             -5-

impelled the  Brayalls to countenance a  settlement, but that

is part of many settlement equations and no basis for setting

one aside.   Nor is the strength of their  claims a basis for

reopening or else no such dismissal would ever be final.

          The Brayalls argue that there was no meeting of the

minds as to their  settlement and that no signed  papers were

ever filed.  This  argument misses the essential point:   the

Brayalls  are  attacking a  judgment  dismissing  their case.
                                    

Having discharged  their  attorney and  taken the  litigation

into  their own hands, it was their responsibility to file in

the district  court promptly if the  settlement collapsed and

they wished  to reopen.   They did not  do so and,  absent an

extraordinary  excuse for  the lengthy lapse,  may not  do so

now.

          For  the  foregoing reasons,  the  judgment  of the

district court is affirmed. 
                          

                             -6-